 Case 3:19-cv-00602-BJD-MCR Document 1 Filed 05/22/19 Page 1 of 3 PageID 1




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION
  RHONDA A. JONES,
                                       CASE NO.:
            Plaintiff
      v.

  NATIONAL CREDIT SYSTEMS, INC.,
              Defendant.
  _____________________________________/

                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE THAT on this date, Defendant National Credit Systems, Inc.

hereby removes the above-captioned matter to this Court from the County Court of the Circuit

court of the Fourth Judicial Circuit In and For Clay County, Florida, and in support thereof avers

as follows:

       1.      Defendant National Credit Systems, Inc. is the Defendant in a civil action originally

filed on or about April 3, 2019, in the County Court of the Circuit court of the Fourth Judicial

Circuit In and For Clay County, Florida, titled Rhonda A. Jones v. National Credit Systems, Inc.,

docketed to case number 2019-CA-398.

       2.      This removal is timely under 28 U.S.C. § 1446(b). National Credit Systems, Inc.

received service of process on April 29, 2019.

       3.      Pursuant to 28 U.S.C. § 1446, attached hereto as Exhibit A are copies of all process,

pleadings and orders received by Defendant in the state court action.

       4.      The United States District Court for the Middle District of Florida, Jacksonville

Division, has original jurisdiction over this action pursuant to 28 U.S.C. § 1331, in that Plaintiff

has filed claims against the Defendant alleging violations of the Fair Debt Collection Practices

Act, 15 U.S.C.§ 1692 et seq.



                                                 1
 Case 3:19-cv-00602-BJD-MCR Document 1 Filed 05/22/19 Page 2 of 3 PageID 2




       5.      On this date, Defendant has provided notice to all parties and to the the County

Court of the Circuit court of the Fourth Judicial Circuit In and For Clay County, Florida, of this

Notice of Removal.

       WHEREFORE, Defendant removes this case to the United States District Court for the

Middle District of Florida, Jacksonville Division.

                                     Respectfully submitted,


                                     MESSER STRICKLER, LTD.


                              By:    /s/ Erika M. Smith
                                     LAUREN M. BURNETTE, ESQUIRE
                                     FL Bar No. 0120079
                                     ERIKA M. SMITH, ESQUIRE
                                     FL Bar No. 0127438
                                     12276 San Jose Blvd.
                                     Suite 720
                                     Jacksonville, FL 32223
                                     (904) 527-1172
                                     (904) 683-7353 (fax)
                                     lburnette@messerstrickler.com
                                     Counsel for Defendant


Date: May 22, 2019
                                CERTIFICATE OF SERVICE

       I certify that on May 22, 2019, a true copy of the foregoing document was served as

follows:

 Via CM/ECF
 Thomas R. Pycraft, Jr.
 Pycraft Law, LLC
 2200 N. Ponce De Leon Blvd. #10
 St. Augustine, Florida 32084
 (904) 940-0060
 (866) 656-382 (fax)
 service@pycraftlaw.com
 tom@pycraftlaw.com

                                                2
 Case 3:19-cv-00602-BJD-MCR Document 1 Filed 05/22/19 Page 3 of 3 PageID 3




 Counsel for Plaintiff

 Via CM/ECF
 Adam Thoresen
 Jacksonville Area Legal Aid
 126 W. Adams St.
 Jacksonville, FL 32202
 (904) 356-8371 ext. 202
 Adam.thoresen@jaxlegalaid.org
 jalaconsumer@jaxlegalaid.org
 Counsel for Plaintiff



                                 MESSER STRICKLER, LTD.


                          By:    /s/ Erika M. Smith
                                 LAUREN M. BURNETTE, ESQUIRE
                                 FL Bar No. 0120079
                                 ERIKA M. SMITH, ESQUIRE
                                 FL Bar No. 0127438
                                 12276 San Jose Blvd.
                                 Suite 720
                                 Jacksonville, FL 32223
                                 (904) 527-1172
                                 (904) 683-7353 (fax)
                                 lburnette@messerstrickler.com
                                 Counsel for Defendant


Date: May 22, 2019




                                        3
